Case 3:21-cv-00142-DWD Document 34 Filed 03/05/21 Pagelof3 Page ID #246

MeNeal et.al
Nia

: Case Mp 2 3+, -cv-60(42-Dwp
Watson et.a\ C

Metian lo Proceed Complaint

Wows comes Plaintitt lerrell Amerson informing this Henacah/le
Court that 2 want to contiave As & party to this Caste. 1 have injucizs
Censistint with LAgims La the Complaint, Evidence ef simulac

Complaints by me Were Ssobmi tte as €vience beck lg the. Or

‘ainal
‘ 1 v
Filing of this qse,

Please move this case ferwwatel with me asc Platt Fe,

 

 

_
eA As OT AAA

lérrell Amerson

Deded ' 2-24-2!

 

 

 

 

 

 

 

 

 
Case 3:21-cv-00142-DWD Document 34 Filed 03/05/21 Page 2of3 Page ID #247

 

ft
 

ON es ae

ase 3:21-cv-00142-DWD Document 34 Filed 03/05/21 Page 3o0f3 Page ID #248
—
Se
eS
—- ges
o :
2) N
pol
—
——
yea!

V22E7 VIA na 24

40499 ly — JS )oary 7h sy dys oy

 
